DETAILED ACTION
Response to Amendment
	In response to amendment filed on 6/13/2022, claims 1, 2, 11 and 12 are amended, claims 3, 9- 10, 13 and 19- 20 are cancelled. Claims 1- 2, 4- 8, 11- 12 and 14- 18 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 6/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner believes that the scope has been changed, hence examiner has considered new reference Xue et al. (US Pub. No. 2014/0269691 A1). Xue teaches in [0026] about .. a first hybrid device detects a network condition that prompts a path selection update. The network condition may be a topology change (such as a link failure at the first hybrid device, or a topology change notification from another hybrid device in the hybrid network). Alternatively, the network condition may be a change in link loading (such as congestion or saturation at a link in the current path, or a notification of changed link metrics reported by another hybrid device in the current path). In response to detecting the network condition, streams impacted by the network condition are identified. For example, impacted streams may be the streams that are associated with a path that includes a link that has failed….Once streams are identified for path selection update, a new path is selected based upon an end-to-end path from the first hybrid device to the destination hybrid device….; now refer to [0062] about Path selection refers to a decision by a hybrid device regarding the next hop (also referred to as a "forwarding decision" or "route") for a packet to a destination…Once a path is selected (i.e. transmission path) for a particular application stream, a hybrid device may continue to utilize the selected path (e.g., forwarding decision to next hop) until detecting a network condition change, such as a topology change or a link metric change. Path reselection may also be performed for load balancing either periodically or in response to a network condition change. Each incoming packet includes stream identification information (e.g., source address, destination address, port address, protocol) which allows a hybrid device to identify the incoming packet as belonging to an existing stream which already has a selected path or to a new stream which requires a new path selection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 4, 6, 11- 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2021/0266815 A1) in view of Xue et al. (US Pub. No. 2014/0269691 A1).

	Regarding claim 1, Wei teaches  a path change method, applied to a radio access network (see Fig. 6), wherein
the radio access network comprises a wireless backhaul node, and a donor node; the wireless backhaul node is configured to provide a wireless backhaul service for a node wirelessly accessing the wireless backhaul node; the donor node communicates with a terminal via the wireless backhaul node; and the path change method (see Fig. 6, UE  608/610 as a terminal; donor node as a #601 and wireless backhaul node as a #602/604/606) comprises:
	establishing, by a first node, a first path and a second path between the first node and a second node, wherein both the first node and the second node are nodes in the radio access network, and the first node is the wireless backhaul node, the donor node, or a distributed unit of the donor node (refer to Fig. 6, first node can be #606 and second node can be #601 and first path as a #606 to #601 through #602 and second path as a #606 to 601 through #604);
	sending, by the first node, a first data packet to the second node through the first path and when the first node determines that a path change condition is met, changing, by the first node, from the first path to the second path to send a second data packet to the second node (see [0080- 0081] before the blockage in the #602 or deteriorating/overloaded condition in first path; there is a packet communication is being carried out through first path; after the blockage or deteriorating/overloaded condition in first path detected; change route decision (i.e. change from first path to the second path) is being made).
	But Wei is silent about wherein the path change condition comprises a radio link failure (RLF) occurring on one or more links on the first path, wherein the second data packet comprises a payload and a protocol layer header, the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node of the second data packet, and the path label identifies a transmission path of the second data packet, wherein the transmission path of the second data packet is the second path after the changing.
	However Xue states in [0026] about .. a first hybrid device detects a network condition that prompts a path selection update. The network condition may be a topology change (such as a link failure at the first hybrid device, or a topology change notification from another hybrid device in the hybrid network). Alternatively, the network condition may be a change in link loading (such as congestion or saturation at a link in the current path, or a notification of changed link metrics reported by another hybrid device in the current path). In response to detecting the network condition, streams impacted by the network condition are identified. For example, impacted streams may be the streams that are associated with a path that includes a link that has failed….Once streams are identified for path selection update, a new path is selected based upon an end-to-end path from the first hybrid device to the destination hybrid device….; now refer to [0062] about Path selection refers to a decision by a hybrid device regarding the next hop (also referred to as a "forwarding decision" or "route") for a packet to a destination…Once a path is selected (i.e. transmission path) for a particular application stream, a hybrid device may continue to utilize the selected path (e.g., forwarding decision to next hop) until detecting a network condition change, such as a topology change or a link metric change. Path reselection may also be performed for load balancing either periodically or in response to a network condition change. Each incoming packet includes stream identification information (e.g., source address, destination address, port address, protocol) which allows a hybrid device to identify the incoming packet as belonging to an existing stream which already has a selected path or to a new stream which requires a new path selection.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xue with the teachings of Wei to make system more effective. Having a mechanism wherein the path change condition comprises a radio link failure (RLF) occurring on one or more links on the first path, wherein the second data packet comprises a payload and a protocol layer header, the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node of the second data packet, and the path label identifies a transmission path of the second data packet, wherein the transmission path of the second data packet is the second path after the changing; greater way resources can be managed/communicated in the communication system.

	Regarding claim 2, Wei in view of Xue states as per claim 1, wherein the path change condition further comprises that no RLF occurs on any link of the second path; Wei see [0080- 0081] before the blockage in the #602 or deteriorating/overloaded condition in first path; there is a packet communication is being carried out through first path; after the blockage or deteriorating/overloaded condition in first path detected; change route decision (i.e. change from first path to the second path) is being made (here no RLF occurs on second path link).

	Regarding claim 4, Wei in view of Xue states as per claim 1, wherein the first node is the wireless backhaul node or a distributed unit of the donor node, and the path change method further comprises: receiving, by the first node, configuration information from a first wireless device, wherein the configuration information comprises the path change condition or a route mapping table; the route mapping table is used by the first node to determine a next-hop node receiving the first data packet or the second data packet; and when the first node is the wireless backhaul node, the first wireless device is the donor node or a centralized unit of the donor node; or when the first node is the distributed unit of the donor node, the first wireless device is a centralized unit of the donor node; Wei see [0099] interface between #111 and #112 wherein #110 may be configured to transmit the route change command to #111 using an F1 interface…; further see [0046].

	Regarding claim 6, Wei in view of Xue states as per claim 1, wherein the receiving, by the first node, configuration information from a first wireless device comprises:
receiving, by the first node, the configuration information from the first wireless device at a first protocol layer of the first node by using a first protocol layer peered to that of the first node, wherein
	the first protocol layer has at least one of the following capabilities: adding, to a data packet, routing information identifiable to the first node, performing route selection based on the routing information identifiable to the first node, adding, to a data packet, identification information that is related to a quality of service (QoS) requirement and that is identifiable to the first node, performing QoS mapping for a data packet on a link comprising the first node, adding data packet type indication information to a data packet, or sending flow control feedback information to a node having a flow control capability; or
the first protocol layer is configured to carry a control plane message between the first node and the first wireless device, wherein the control plane message comprises at least one of the following messages: a message related to management of an interface between the first node and the first wireless device, a message related to a configuration update of the interface between the first node and the first wireless device, a context configuration message related to a subnode of the first node, or a message comprising a message container that carries a radio resource control (RRC) message of a subnode of the first node; or
the first protocol layer is an RRC layer; Wei see [0099].

	Regarding claim 11, Wei teaches  a path change apparatus, applied to a radio access network (see Fig. 6), wherein
the radio access network comprises a wireless backhaul node, and a donor node; the wireless backhaul node is configured to provide a wireless backhaul service for a node wirelessly accessing the wireless backhaul node; the donor node communicates with a terminal via the wireless backhaul node; and the path change method (see Fig. 6, UE  608/610 as a terminal; donor node as a #601 and wireless backhaul node as a #602/604/606) comprises:
	establish a first path and a second path between the first node and a second node, wherein both the first node and the second node are nodes in the radio access network, and the first node is the wireless backhaul node, the donor node, or a distributed unit of the donor node (refer to Fig. 6, first node can be #606 and second node can be #601 and first path as a #606 to #601 through #602 and second path as a #606 to 601 through #604);
	send a first data packet to the second node through the first path and when the first node determines that a path change condition is met, changing, by the first node, from the first path to the second path to send a second data packet to the second node (see [0080- 0081] before the blockage in the #602 or deteriorating/overloaded condition in first path; there is a packet communication is being carried out through first path; after the blockage or deteriorating/overloaded condition in first path detected; change route decision (i.e. change from first path to the second path) is being made).
	But Wei is silent about wherein the path change condition comprises a radio link failure (RLF) occurring on one or more links on the first path, wherein the second data packet comprises a payload and a protocol layer header, the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node of the second data packet, and the path label identifies a transmission path of the second data packet, wherein the transmission path of the second data packet is the second path after the changing.
	However Xue states in [0026] about .. a first hybrid device detects a network condition that prompts a path selection update. The network condition may be a topology change (such as a link failure at the first hybrid device, or a topology change notification from another hybrid device in the hybrid network). Alternatively, the network condition may be a change in link loading (such as congestion or saturation at a link in the current path, or a notification of changed link metrics reported by another hybrid device in the current path). In response to detecting the network condition, streams impacted by the network condition are identified. For example, impacted streams may be the streams that are associated with a path that includes a link that has failed….Once streams are identified for path selection update, a new path is selected based upon an end-to-end path from the first hybrid device to the destination hybrid device….; now refer to [0062] about Path selection refers to a decision by a hybrid device regarding the next hop (also referred to as a "forwarding decision" or "route") for a packet to a destination…Once a path is selected (i.e. transmission path) for a particular application stream, a hybrid device may continue to utilize the selected path (e.g., forwarding decision to next hop) until detecting a network condition change, such as a topology change or a link metric change. Path reselection may also be performed for load balancing either periodically or in response to a network condition change. Each incoming packet includes stream identification information (e.g., source address, destination address, port address, protocol) which allows a hybrid device to identify the incoming packet as belonging to an existing stream which already has a selected path or to a new stream which requires a new path selection.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xue with the teachings of Wei to make system more effective. Having a mechanism wherein the path change condition comprises a radio link failure (RLF) occurring on one or more links on the first path, wherein the second data packet comprises a payload and a protocol layer header, the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node of the second data packet, and the path label identifies a transmission path of the second data packet, wherein the transmission path of the second data packet is the second path after the changing; greater way resources can be managed/communicated in the communication system.

	Regarding claim 12, Wei in view of Xue states as per claim 11, wherein the path change condition further comprises that no RLF occurs on any link of the second path; Wei see [0080- 0081] before the blockage in the #602 or deteriorating/overloaded condition in first path; there is a packet communication is being carried out through first path; after the blockage or deteriorating/overloaded condition in first path detected; change route decision (i.e. change from first path to the second path) is being made (here no RLF occurs on second path link).

	Regarding claim 14, Wei in view of Xue states as per claim 11, wherein the apparatus is the wireless backhaul node or a distributed unit of the donor node; and the instructions are executed by the processor to further cause the apparatus to: receive configuration information from a first wireless device, wherein the configuration information comprises the path change condition or a route mapping table; the route mapping table is used by the apparatus to determine a next-hop node receiving the first data packet or the second data packet; and when the apparatus is the wireless backhaul node, the first wireless device is the donor node or a centralized unit of the donor node; or when the apparatus is the distributed unit of the donor node, the first wireless device is a centralized unit of the donor node; see [0099] interface between #111 and #112 wherein #110 may be configured to transmit the route change command to #111 using an F1 interface…; further see [0046].

	Regarding claim 16, Wei in view of Xue states as per claim 11, wherein the instructions are executed by the processor to cause the apparatus to:
receive the configuration information from the first wireless device at a first protocol layer of the apparatus by using a first protocol layer peered to that of the apparatus, wherein
the first protocol layer has at least one of the following capabilities: adding, to a data packet, routing information identifiable to the apparatus, performing route selection based on the routing information identifiable to the apparatus, adding, to a data packet, identification information that is related to a quality of service (QoS) requirement and that is identifiable to the apparatus, performing QoS mapping for a data packet on a link comprising the apparatus, adding data packet type indication information to a data packet, or sending flow control feedback information to a node having a flow control capability; or
the first protocol layer is configured to carry a control plane message between the apparatus and the first wireless device, wherein the control plane message comprises at least one of the following messages: a message related to management of an interface between the apparatus and the first wireless device, a message related to a configuration update of the interface between the apparatus and the first wireless device, a context configuration message related to a subnode of the apparatus, or a message comprising a message container that carries a radio resource control (RRC) message of a subnode of the apparatus; or
the first protocol layer is an RRC layer.; Wei see [0099].

Claim(s) 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2021/0266815 A1) in view of Xue et al. (US Pub. No. 2014/0269691 A1) and further in view of Latheef et al. (US Pub. No. 2021/0259051 A1), hereafter Fasil.

	Regarding claim 5, Wei in view of Xue states as per claim 4, but Wei is silent about wherein the route mapping table comprises a priority of the next-hop node and the priority of the next-hop node indicates a priority order of determine the next-hop node; however Fasil states in [0121] about … at each hop, the F1-C/F1*-C packets can be treated as SRB traffic and can be handled with a priority during scheduling based on the MAC Logical channel prioritization (LCP) and scheduling parameters which are tailored for SRB traffic….; further see [0122 and 0158]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fasil with the teachings of Wei in view of Xue to make system more effective. Having a mechanism wherein the route mapping table comprises a priority of the next-hop node and the priority of the next-hop node indicates a priority order of determine the next-hop node; greater way prioritized communication can be carried out in the communication system.

	Regarding claim 8, Wei in view of Xue teaches as per claim 1, but Wei fails to state about further comprising: adding, by the first node, second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet to which the second routing information is added; however Fatih teaches in [0070-0072] and Fig. 5 about relay node eNB 108 as a first node can perform similar reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core network 106 through the various donor and relay nodes (i.e. having fourth node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei to make system more effective. Having a mechanism updating, by the first node, second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet to which the second routing information is updated; greater way reliable communication can be carried out.
	But Fasil fails to stated adding second routing information instead teaches about updating; however fasil states about While allocating the cell identifiers to the IAB node 104, the OAM server can also update the pre-configurations to add the IAB nodes 104 in the list of the IAB nodes of the pre-configurations to facilitate indirection IAB node connectivity to the IAB donor 106; see [0087]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei in view of Xue and Fasil to make system more standardized.

	Regarding claim 15, Wei in view of Xue states as per claim 14, but silent about wherein the route mapping table comprises a priority of the next-hop node and the priority of the next-hop node indicates a priority order of determine the next-hop node; however Fasil states in [0121] about … at each hop, the F1-C/F1*-C packets can be treated as SRB traffic and can be handled with a priority during scheduling based on the MAC Logical channel prioritization (LCP) and scheduling parameters which are tailored for SRB traffic….; further see [0122 and 0158]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fasil with the teachings of Wei in view of Xue to make system more effective. Having a mechanism wherein the route mapping table comprises a priority of the next-hop node and the priority of the next-hop node indicates a priority order of determine the next-hop node; greater way prioritized communication can be carried out in the communication system.

	Regarding claim 18, Wei in view of Xue teaches as per claim 11, but fails to state about wherein the instructions are executed by the processor to further cause the apparatus to:
add second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the apparatus; and change from the first path to the second path to send, to the second node, the second data packet to which the second routing information is added; however Fatih teaches in [0070-0072] and Fig. 5 about relay node eNB 108 as a first node can perform similar reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core network 106 through the various donor and relay nodes (i.e. having fourth node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei to make system more effective. Having a mechanism updating, by the first node, second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet to which the second routing information is updated; greater way reliable communication can be carried out.
	But Fatih fails to stated adding second routing information instead teaches about updating; however fasil states about While allocating the cell identifiers to the IAB node 104, the OAM server can also update the pre-configurations to add the IAB nodes 104 in the list of the IAB nodes of the pre-configurations to facilitate indirection IAB node connectivity to the IAB donor 106; see [0087]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei in view of Xue and Fatih to make system more standardized.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2021/0266815 A1) in view of Xue et al. (US Pub. No. 2014/0269691 A1) and further in view of Latheef et al. (US Pub. No. 2021/0259051 A1), hereafter Fasil and further in view of Sirotkin et al. (US Pub. No. 2019/0223078 A1), hereafter Siro.

	Regarding claim 7, Wei in view of Xue teaches as per claim 1, but Wei fails to state about removing, by the first node, first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet from which the first routing information is removed; however Fatih teaches in [0070-0072] and Fig. 5 about relay node eNB 108 as a first node can perform similar reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core network 106 through the various donor and relay nodes (i.e. having third node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei in view of Xue to make system more effective. Having a mechanism wherein about updated, by the first node, first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet from which the first routing information is updated; greater way reliable communication can be carried out.
	But Fatih fails to stated removing first routing information instead teaches about updating; however Siro states about removing see [0119] and Fig. 7. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei in view of Xue and Fatih to make system more standardized.

	Regarding claim 17, Wei in view of Xue teaches as per claim 11, but fails to state about wherein the instructions are executed by the processor to further cause the apparatus to:
remove first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream node of the apparatus; and change from the first path to the second path to send, to the second node, the second data packet from which the first routing information is removed; however Fatih teaches in [0070-0072] and Fig. 5 about relay node eNB 108 as a first node can perform similar reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core network 106 through the various donor and relay nodes (i.e. having third node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei to make system more effective. Having a mechanism wherein about updated, by the first node, first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet from which the first routing information is updated; greater way reliable communication can be carried out.
	But Fatih fails to stated removing first routing information instead teaches about updating; however Siro states about removing see [0119] and Fig. 7. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei in view of Xue and Fatih to make system more standardized.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468